WOODLEY, Judge.
The conviction is for possession of whisky and beer in a dry area for the purpose of sale; the punishment, 30 days in jail and a fine of $300.
Deputy Supervisor, Leon C. Bowman, of the Texas Liquor Control Board, searched the car which appellant was driving in Taylor County, admitted to be a dry area. He found some 12 quarts of whisky and 3 quarts of gin on the front floor board, covered with a blanket. In the turtle back he found a case of beer.
The whisky, gin and beer were offered and admitted in evidence.
Appellant did not testify or offer evidence in his behalf.
The statement of facts is in narrative form.
Appellant rests his appeal upon one bill of exception wherein he complains of the admission of testimony as to the search and the fruits thereof because there was no probable cause to warrant officer Bowman in making the search.
The bill of exception is insufficient to show reversible error because it is not shown therein that the officer relied upon probable cause and did not have a search warrant. Also, police officer, E. L. Bearden, testified without objection that he assisted Mr. Bowman and saw the whisky and beer that was found in the car.
We need not, therefore, determine whether the information which officer Bowman had received constituted probable cause for the search.
The judgment is affirmed.